Nash, J.
In July, 1844. and at the time Reeder made the conveyance, now sought to be set aside as fraudulent, *186Stephenson’s claim against Reeder was fully secured by mortgage. Stephenson, by his laches, extending over a period of many years, lost this security. Fox v. Reeder, 28 Ohio St., 181. There could have been no intent and no attempt upon Reeder’s part to defraud Stephenson, in reference to a claim already secured, by the conveyance in 1844, of the leasehold estate to a trustee for the benefit of Reeder’s wife and daughters. The convejmnce cannot be set aside as fraudulent as against Stephenson, no other creditor complaining.

Judgment affirmed.